Martin, J.,

delivered the opinion of the court.
The plaintiff claims four years rent of a plantation, at the rate of two hundred dollars per year. The defendant *362pleaded the general issue, denied the plaintiff’s title to the leased' premises, and avers himself to be the owner, by purchase, from several part owners, of the plantation in question.
Where a lessee is sued for the rent, and has "been in the undisturbed possession of' the premises under a lease, he cannot’ contest the lessor’s title.
So, a lessee cannotavailhim-self of the purchase of the leased premises from other claimants : he entered as the lessor’s tenant, and his possession is that of the lessor, -which he cannot change as to any part of the premises, by the purchase of adverse titles.
The court will correct an error in the ñnding of the jury, as to the amount or' sum found, when it can do so, and not remand the case.
There was a verdict in favor of the plaintiff for the sum demanded, without prejudice to the defendant’s rights, as claimed and set forth in his answer.
The lease was proved, and the occupation of the leased premises by the defendant, during three years. He cannot contest the plaintiff’s title, as he had the undisturbed possession of the premises, under a lease from her. Neither can he avail himself of the alleged purchases, from other claimants or owners; as he entered on the land as the plaintiff’s' tenant, his possession was hers, and he could not change it, as to any part of the premises, by the purchase of adverse titles.
The plaintiff is, perhaps, entitled to the rent or crop, for the year 1833, but as it was not due, at the inception of the suit, it cannot be recovered in this action, and the rights of the plaintiff in regard to it, must be reserved.
It has appeared to us better to correct the error into which the jury has fallen, than to occasion delay and expense by remanding the case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed ; and proceeding to give such judgment, as in our opinion ought to have been given in the court below, it is ordered, adjudged and decreed, that the plaintiff recover from the defendant, the sum of six hundred dollars, without prejudice to the claims set up by the defendant, in his answer, with the costs in the District Court, and that she pay those of the appeal.